 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1087 
In the House of Representatives, U. S.,

March 10, 2010
 
RESOLUTION 
Honoring the life of John H. Jack Ruffin, Jr. 
 
 
Whereas Jack Ruffin left a lasting impact on his State and the United States during his distinguished legal career as a civil rights attorney and as the first African-American chief judge of the Georgia Court of Appeals; 
Whereas Jack Ruffin was born in the rural town of Waynesboro, Georgia, in 1934, where he spent his formative years and where today his portrait hangs in the Burke County Courthouse; 
Whereas Jack Ruffin graduated from Morehouse College in 1957 and from Howard University School of Law in 1960; 
Whereas Jack Ruffin became, in 1961, the first African-American admitted to the Augusta Bar Association, against the wishes of his mother who feared for his safety; 
Whereas Jack Ruffin fought with great courage against injustices in his community throughout his life, most notably when he filed the lawsuits that desegregated the public school systems of Richmond County and of Burke County; 
Whereas Jack Ruffin honorably served, from 1986 to 1994, as the first African-American Superior Court judge in the Augusta Judicial Circuit; 
Whereas Jack Ruffin, having been appointed by Governor Zell Miller to the Georgia Court of Appeals in 1994, honorably served as a member of that Court until 2008; 
Whereas Jack Ruffin became the first African-American Chief Judge of the Georgia Court of Appeals in 2005 and served honorably in that position until 2006; 
Whereas the new Richmond County judicial center in Augusta, Georgia, will be named in Jack Ruffin’s honor, a decision made by the Augusta-Richmond County Commission in 2009; 
Whereas Jack Ruffin retired from the Georgia Court of Appeals in 2008 and spent the rest of his life giving back to his community by teaching students at his alma mater, Morehouse College; 
Whereas Jack Ruffin died the night of January 29, 2010, at the age of 75, in Atlanta, Georgia, and is survived by his wife, Judith Ruffin, his father, John Ruffin, Sr., his son, Brinkley Ruffin, and two grandsons; 
Whereas the passing of Jack Ruffin is a great loss to the legal community and to the State of Georgia, and his life should be honored with great praise and appreciation for the many contributions he made to the legal system in the United States and to the civil rights movement; and 
Whereas it is the intent of the House of Representatives to recognize and pay tribute to the life of Jack Ruffin, his achievements for civil rights, his zeal for justice, and his passion for the law: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes Jack Ruffin as a great jurist in the State of Georgia and as an important figure in the civil rights movement; and 
(2)recognizes the selfless and brave contributions that Jack Ruffin made to his community and to the law. 
 
Lorraine C. Miller,Clerk.
